   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 1 of 44 PAGEID #: 904




                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JOEL MOUNTS,                                          Case No. 1:19-cv-1033
     Plaintiff,                                       Litkovitz, M.J.

      vs.

COMMISSIONER OF                                       ORDER
SOCIAL SECURITY,
    Defendant.

       Plaintiff Joel Mounts brings this action pursuant to 42 U.S.C. § 405(g) for judicial review

of the final decision of the Commissioner of Social Security (Commissioner) denying his

application for disability insurance benefits (“DIB”). This matter is before the Court on

plaintiff’s Statement of Errors (Doc. 12), the Commissioner’s response in opposition (Doc. 17),

and plaintiff’s reply (Doc. 18).

I. Procedural Background

       Plaintiff filed his application for DIB in June 2016, alleging disability since July 27,

2011, due to major depressive disorder, severe acute anxiety, insomnia, stress, and crushed upper

head of tibia and broken fibula. (Tr. 263). The application was denied initially and upon

reconsideration. Plaintiff, through counsel, requested and was granted a de novo hearing before

administrative law judge (ALJ) William Diggs on September 12, 2018. Plaintiff and a

vocational expert (VE) appeared and testified at the ALJ hearing. On December 4, 2018, the

ALJ issued a decision denying plaintiff’s DIB application. This decision became the final

decision of the Commissioner when the Appeals Council denied review on October 25, 2019.
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 2 of 44 PAGEID #: 905




II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 423(d)(1)(A).

The impairment must render the claimant unable to engage in the work previously performed or

in any other substantial gainful employment that exists in the national economy. 42 U.S.C. §

423(d)(2).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or
       mental impairment – i.e., an impairment that significantly limits his or her
       physical or mental ability to do basic work activities – the claimant is not
       disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the
       listings in Appendix 1 to Subpart P of the regulations and meets the duration
       requirement, the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant
       is disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four




                                                 2
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 3 of 44 PAGEID #: 906




steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] last met the insured status requirements of the Social Security
       Act on March 31, 2018.

       2. The [plaintiff] did not engage in substantial gainful activity during the period
       from his alleged onset date of July 27, 2011 through his date last insured of
       March 31, 2018 (20 CFR 404.1571 et seq.).

       3. Through the date last insured, the [plaintiff] had the following severe
       impairments: fracture of lower limb, affective disorder, and anxiety (20 CFR
       404.1520(c)).

       4. Through the date last insured, the [plaintiff] did not have an impairment or
       combination of impairments that met or medically equaled the severity of one of
       the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
       404.1520(d), 404.1525 and 404.1526).

       5. After careful consideration of the entire record, the [ALJ] finds that, through
       the date last insured, the [plaintiff] had the residual functional capacity to
       perform medium work as defined in 20 CFR 404.1567(c) except he is further
       limited to frequently balancing, stooping, kneeling, crouching, crawling, or
       climbing ramps or stairs; never climbing ladders, ropes, or scaffolds; avoiding all
       work hazards (dangerous machinery, unprotected heights); performing simple,
       routine tasks in an environment with no fast paced or strict production demands;
       occasionally interacting with supervisors or co-workers; never interacting with



                                                 3
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 4 of 44 PAGEID #: 907




            the public; and working in a setting with only occasional changes explained in
            advance.

            6. Through the date last insured, the [plaintiff] was unable to perform any past
            relevant work (20 CFR 404.1565). 1

            7. The [plaintiff] was born [in] . . . 1965 and was 52 years old, which is defined
            as a younger individual age 18-49 (sic), on the date last insured. The [plaintiff]
            subsequently changed age category to closely approaching advanced age (20
            CFR 404.1563).

            8. The [plaintiff] has a limited education and is able to communicate in English
            (20 CFR 404.1564).

            9. Transferability of job skills is not material to the determination of disability
            because using the Medical-Vocational Rules as a framework supports a finding
            that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable
            job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

            10. Through the date last insured, considering the [plaintiff]’s age, education,
            work experience, and residual functional capacity, there were jobs that existed in
            significant numbers in the national economy that the [plaintiff] could have
            performed (20 CFR 404.1569 and 404.1569a). 2

            11. The [plaintiff] was not under a disability, as defined in the Social Security
            Act, at any time from July 27, 2011, the alleged onset date, through March 31,
            2018, the date last insured (20 CFR 404.1520(g)).

(Tr. 53-62).

            C. Judicial Standard of Review

            Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by



            1
                Plaintiff’s past relevant work was as a material handler/forklift driver, a heavy, semi-skilled position. (Tr.
60, 110).

            2
           The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements
of representative medium, unskilled occupations such as laundry worker (150,000 jobs in the national economy)
and packer (480,000 jobs in the national economy). (Tr. 61, 111-12).

                                                                 4
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 5 of 44 PAGEID #: 908




substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citation

omitted). In deciding whether the Commissioner’s findings are supported by substantial

evidence, the Court considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th

Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the Social

Security Administration (SSA) fails to follow its own regulations and where that error prejudices

a claimant on the merits or deprives the claimant of a substantial right.” Rabbers, 582 F.3d at

651 (quoting Bowen, 478 F.3d at 746). See also Wilson, 378 F.3d at 545-46 (reversal required

even though ALJ’s decision was otherwise supported by substantial evidence where ALJ failed

to give good reasons for not giving weight to treating physician’s opinion, thereby violating the

agency’s own regulations).




                                                5
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 6 of 44 PAGEID #: 909




       D.      Relevant Medical Evidence and Opinions

       1. Dr. William Sawyer, M.D.

       Plaintiff treated with Dr. Sawyer, a primary care physician, from May 2001 through

2016. (Tr. 448-92, 505-26, 581-612). Dr. Sawyer discussed plaintiff’s issues with him and

prescribed medication, including Xanax (Id.), and he treated plaintiff for hypogonadism. (See

Tr. 393). In July 2016, Dr. Sawyer completed a questionnaire on behalf of the state agency. (Tr.

486-90). Dr. Sawyer diagnosed plaintiff with severe depression, severe anxiety, social phobia,

and personality disorder. (Tr. 487, 490). Dr. Sawyer reported that plaintiff had suffered from

anxiety and depression over the past 15 years, which had worsened during the past five years

after plaintiff was fired from his job in July 2011. (Tr. 487). Dr. Sawyer reported that plaintiff

was under a lot of pressure at work and he had not “functioned well” since losing his job. Dr.

Sawyer opined that plaintiff’s symptoms were consistent with severe anxiety and depression and

borderline personality disorder. Dr. Sawyer reported that antidepressants caused too many side

effects; Xanax helped plaintiff to remain calm but did not “prevent instability if challenged by

coworkers or others”; and “nothing helped his social phobia and compatibility with others.” (Tr.

487-88). Dr. Sawyer opined that plaintiff “feels hopeless and helpless about his future.” (Tr.

488). Dr. Sawyer noted plaintiff has a mild physical limitation of the right leg, but most of his

limitations “are psychological.” (Id.). Dr. Sawyer described plaintiff’s mental status

abnormalities as “severe anxiety and depression,” “difficulty working with others,” and

“difficulty concentrating and following through on tasks”; he had “been depressed” and had

suffered “severe anxiety for decades” due to “frustration and difficulty concentrating”; his social




                                                 6
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 7 of 44 PAGEID #: 910




phobia and personality disorder preclude him from working with others because if “challenged

by coworkers he has difficulty controlling his reaction”; he showed a lack of interest in activities

he used to enjoy and did not have the same attention to hygiene that he used to have; and he has

a “very volatile personality” and “reacts to certain environments unless medicated.” (Tr. 489).

Dr. Sawyer found that plaintiff had several “stress issues with family members that has (sic)

exacerbated his condition of anxiety and getting along with others.” (Id.). Dr. Sawyer opined

that plaintiff’s symptoms had persisted since Dr. Sawyer began treating him in May 2001. (Tr.

490).

        In July 2016, plaintiff was seen for anxiety and depression. (Tr. 511). Plaintiff was

“having more difficulty sleeping and concentrating.” Though Xanax helped to keep him calm,

he was “very reactive and volatile and feeling hopeless.” His financial situation was “extremely

difficult” and “a near disaster.” He could not “get in or fit in with others.” He “had this for

decades since 2001,” the period during which Dr. Sawyer had treated plaintiff. He had struggled

with fitting in with “a work crowd” at his last job, which he lost in 2011. He was “trying to be

supportive of his wife” but was unable to “complete tasks very well” at that time. He had taken

some “manic depressive medications in the past,” but they caused side effects and did not help

his symptoms. He felt that testosterone medications had helped “invigorate him” and he “felt

positive at times” after they were initially prescribed, but he felt they were no longer having that

effect on him. (Id.). Dr. Sawyer diagnosed plaintiff with severe anxiety, severe depression, and

borderline personality disorder and social phobia. The plan was to continue the present

treatment and “[l]ook for some hopefulness” in the hope life would improve. (Id.).




                                                 7
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 8 of 44 PAGEID #: 911




       Plaintiff was seen for follow-up of anxiety and severe depression in August 2016. (Tr.

509). Dr. Sawyer planned to write a note to excuse plaintiff from jury duty “due to his severe

anxiety and social phobia.” (Id.). In September 2016, plaintiff was “really angry and upset” that

he had been turned down for disability benefits. (Tr. 507). Plaintiff reported: “He can hardly

sleep and cannot believe it. He cannot get a job gainfully working with anybody. He has been

looking around and having a hard time.” Dr. Sawyer and plaintiff “talked at great length about

issues.” (Id.). Dr. Sawyer diagnosed plaintiff with severe anxiety and depression, and he noted

plaintiff was feeling hopeless. (Id.).

       In October 2016, plaintiff reported feeling a little depressed. (Tr. 505). He had not

tolerated antidepressants that had been prescribed and did not want to take them. Dr. Sawyer

encouraged plaintiff to take antidepressants since he was taking only Xanax at that time. (Id.).

       Dr. Sawyer completed three “Listings Questionnaire (Mental)” in October 2016 and

opined that plaintiff met three listings in the Listing of Impairments, 20 C.F.R. Part 404, Subpart

P, App’x 1: Listing 12.04 for Affective Disorders (Tr. 513-15); Listing 12.06 for Anxiety-

Related Disorders (Tr. 516-18); and Listing 12.08 for Personality Disorders (Tr. 519-20). 3 Dr.

Sawyer first found that plaintiff satisfied the requirements of Listing 12.04 - Affective Disorders,

because he suffered from a “[m]edically documented persistence, either continuous or

intermittent, of . . . [d]epressive syndrome” characterized by “[a]nhedonia or pervasive loss of

interest in almost all activities”; “[s]leep disturbance”; “[f]eelings of guilt or worthlessness”; and

“[t]houghts of suicide.” (Tr. 514). Dr. Sawyer also indicated that plaintiff experienced “[e]asy



       3
           A duplicate copy of the completed questionnaires is included in the record at Tr. 786-93.

                                                          8
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 9 of 44 PAGEID #: 912




distractibility.” (Tr. 515). Dr. Sawyer opined that plaintiff had “[m]arked difficulties in

maintaining social functioning” and “[m]arked difficulties in maintaining concentration,

persistence, or pace.” (Id.).

        Dr. Sawyer also found that plaintiff met Listing 12.06 - Anxiety Related Disorders. (Tr.

516-18). Dr. Sawyer opined that plaintiff suffered from “[g]eneralized persistent anxiety” with

“[a] persistent irrational fear of a specific object, activity, or situation which results in a

compelling desire to avoid the dreaded object, activity, or situation,” which Dr. Sawyer

characterized as a “social phobia”; “[r]ecurrent severe panic attacks manifested by a sudden

unpredictable onset of intense apprehension, fear, terror and sense of impending doom occurring

on the average of at least once a week,” but which Dr. Sawyer indicated plaintiff was being

medicated for; and “[r]ecurrent obsessions or compulsions which are a source of marked

distress,” which Dr. Sawyer also characterized as a “social phobia.” (Tr. 517). Dr. Sawyer

opined that plaintiff’s symptoms resulted in “[m]arked difficulties in maintaining social

functioning and [m]arked difficulties in maintaining concentration, persistence, or pace. . . .”

(Tr. 517-18).

        Finally, Dr. Sawyer opined that plaintiff met Listing 12.08 - Personality Disorders. (Tr.

519-20). Dr. Sawyer opined that plaintiff had “[d]eeply ingrained, maladaptive patterns of

behavior associated with” symptoms of “[s]eclusiveness or autistic thinking” and “[p]ersistent

disturbances of mood or affect,” which he categorized as depression. (Tr. 520). Dr. Sawyer

opined that these symptoms result in “[m]arked difficulties in maintaining social functioning”

and “[m]arked difficulties in maintaining concentration, persistence, or pace. . . .” (Tr. 520).




                                                    9
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 10 of 44 PAGEID #: 913




        In November 2016, plaintiff reported that he was having “a hard time sleeping and

concentrating” and he was “worse now.” (Tr. 524). He was on a “downward spiral.” His

concentration was “much worse.” Dr. Sawyer reported that plaintiff was “a little irritable and

tremulous.” He was becoming “much more secluded and a little bit irrational at times.” Dr.

Sawyer also wrote:

        He knows he has an upper respiratory infection. He was taking care of the
        grandbaby. It is quite a responsibility. His wife is now going through it as well.
        It is dragging her down because of what is going on with the children. He is tired.

(Id.). Dr. Sawyer diagnosed plaintiff with an acute upper respiratory infection, anxiety, fatigue,

depression, insomnia, hypertension, and social phobia. (Id.).

                 2. Dr. Christopher Lawley, M.D.

        Plaintiff began treating with Dr. Lawley, a urologist, in November 2011. (See Tr. 426).

Dr. Lawley’s test results note low testosterone levels dating back to 2012. (Tr. 442). Dr. Lawley

diagnosed plaintiff with hypogonadism and treated him with testosterone, which was adjusted as

needed based on laboratory results. 4 (Tr. 351-392, 394-424, 426-47, 546-580, 736-772). Dr.

Lawley wrote in a letter dated December 6, 2017, that plaintiff suffered from “low testosterone

due to hypogonadism,” which Dr. Lawley attributed to a pituitary injury that plaintiff had

sustained many years prior. (Tr. 714). Dr. Lawley opined that plaintiff would need to maintain

“his testosterone supplementation.” (Id.).



        4
            “Hypogonadism is a medical term for decreased functional activity of the gonads. . . . Male
hypogonadism is characterized by a deficiency in testosterone – a critical hormone for sexual, cognitive, and body
function and development.” https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3255409/ (last accessed March 25,
2021). “An abnormality in the pituitary gland can impair the release of hormones from the pituitary gland to the
testicles, affecting normal testosterone production.” Id.


                                                        10
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 11 of 44 PAGEID #: 914




                 3. Dr. Harold T. Pretorius, M.D.

        Dr. Lawley referred plaintiff to Dr. Pretorius, a neuroendocrinologist 5, for evaluation of a

possible pituitary abnormality in May of 2017. (Tr. 615; see Tr. 712). Dr. Pretorius diagnosed a

disorder of the pituitary gland and associated growth hormone deficiency and testosterone

insufficiency. (Tr. 527-28, 530-45, 613-711, 715-16). Dr. Pretorius found that at some point

plaintiff had suffered a traumatic brain injury with associated short-term memory loss. (Id.).

        In November 2017, Dr. Pretorius wrote a letter at counsel’s request setting forth

plaintiff’s medical history, including his diagnosis and prognosis. (Tr. 712-13). Dr. Pretorius

explained that Dr. Lawley had begun testosterone treatment for a testosterone deficiency and that

other pituitary abnormalities that “would also compromise [plaintiff’s] function” were suspected

due to low levels of the pituitary hormones that would normally stimulate testosterone

production. (Tr. 712; see Tr. 629-30). Dr. Pretorius reported that an endocrine evaluation

showed that plaintiff had a growth hormone deficiency, “which also comes from the pituitary,”

and plaintiff had been started on growth hormone treatment to address the deficiency. (Tr. 712).

Dr. Pretorius explained that the treatment can “help improve decreased mental function, such as

memory loss,” and correct low muscle mass typical of individuals with growth hormone

deficiencies. (Id.). Dr. Pretorius opined that although the growth hormone treatment had some

positive effects, plaintiff “had little or no improvement in his memory.” (Id.). Dr. Pretorius

reported that plaintiff had a history of “multiple episodes of head trauma[,] including multiple



        5
           “Neuroendocrinology” is “a branch of science dealing with neurosecretion [‘the process of producing a
secretion by nerve cells’] and the physiological interaction between the central nervous system and the endocrine
system.” https://www.merriam-webster.com/dictionary/neurosecretion#medicalDictionary (last accessed March 25,
2021).

                                                       11
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 12 of 44 PAGEID #: 915




concussions in his prior activities as a motorcross driver and a martial arts specialist,” and he

discussed the link between head injuries and “pituitary gland abnormalities such as insufficient

stimulation of the testis and insufficient growth hormone production.” (Id.). Dr. Pretorius

reported that “while pituitary abnormalities are treatable, . . . brain injury itself, which can cause

multiple other symptoms, is more difficult to treat.” (Id.).

       Dr Pretorius also reported that plaintiff achieved an abnormal score on the Montreal

Cognitive Assessment (MoCA), a screening test designed to evaluate memory loss, which

disclosed he has mild cognitive impairment and specifically “difficulties with memory,

particularly short term memory.” (Id.). Dr. Pretorius opined that plaintiff’s short-term memory

loss “makes it very difficult if not impossible to pursue gainful employment.” (Tr. 713). He

opined that plaintiff “would not be able to remember even simple instructions; [h]e would have

great difficulty learning any new procedures, even relatively simple ones”; and “[h]e would

forget the names of coworkers or clients involved in any business endeavor.” (Id.).

       In addition, Dr. Pretorius opined that plaintiff suffers from depression, which in Dr.

Pretorius’ experience with “hundreds of cases” of patients with chronic or repeated brain injuries

was a common symptom among such patients. (Id.). Dr. Pretorius reported that plaintiff had

been referred to psychiatric services, but he had been unable to obtain an appointment with a

psychiatrist during the course of his treatment with Dr. Pretorius. (Id.). Dr. Pretorius opined that

plaintiff suffered from physical symptoms of depression, including fatigue and anxiety, and his

depression was resistant to medical treatment. (Id.). Dr. Pretorius also reported that a

“functional brain scan,” known as a “SPECT scan,” showed that plaintiff had an injury to the




                                                  12
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 13 of 44 PAGEID #: 916




temporal lobe of his brain, which may cause a “tendency to unstable mood” and in particular

“rapid mood changes and impulsive behaviors. . . .” (Id.). Dr. Pretorius concluded:

         In summary, Mr. Mounts is in my opinion totally disabled and not capable of any
         gainful employment. As a prior martial arts specialist with suicidal ideation and
         liability (sic) of mood, he poses a risk to himself and potentially to others as well
         in almost all imaginable work environments. It is well known that protracted and
         uncertain disability evaluations can create stress for the patients. In Mr. Mounts
         [sic] case a high level of the stress hormone, cortisol, has been measured. . . .”

(Id.)

         In August 2018, after plaintiff’s date last insured had passed, Dr. Pretorius wrote a letter

at counsel’s request providing an update of plaintiff’s condition. (Tr. 773-75). Dr. Pretorius

noted that even though an MRI of plaintiff’s brain taken in November 2017 was normal and

showed no pituitary adenoma (see Tr. 660), it was more likely that the abnormal pituitary

function had another cause. (Tr. 773). Dr. Pretorius opined that the cause could be multiple

episodes of head trauma, including a blow to the head with a shovel around age 11 and a

motorcycle accident at about age 45. (Id.). Dr. Pretorius opined that plaintiff has depression

because he does not engage in pleasurable activities frequently; his score on a Beck Depression

scale fell in the severely depressed range; and treatment with antidepressants prescribed by

plaintiff’s prior physician, Dr. Sawyer, over the course of 20-plus years had not been effective,

which indicated that plaintiff likely had treatment resistant depression. (Tr 774). Dr. Pretorius

opined based on plaintiff’s results on the MoCA test, which plaintiff had repeated on June 27,

2018 and had failed 6, that plaintiff had a “significant” short-term memory deficit and would be



         6
           Dr. Pretorius reported that plaintiff was “incapable of remembering any of 5 items on the test.” (Tr. 774).
Dr. Pretorius wrote that in his opinion, “[p]eople who cannot remember 5 items for several minutes are not . . .
employable.” (Tr. 774).

                                                         13
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 14 of 44 PAGEID #: 917




“off task for much more than 15% of the time in any task oriented environment.” (Id.). Dr.

Pretorius opined that plaintiff “is disabled to the extent that he would likely miss 2 or more days

of work” and would be off-task more than 15% of the workday. (Id.). Dr. Pretorius did not

believe plaintiff was malingering. (Tr. 775). Dr. Pretorius reported that plaintiff was “fired from

his prior job July 11, 2011 for inability to get along with other people and inability to perform,

which in part would appear to have been due to problems similar to those described in [the]

letter.” (Tr. 774-75).

       On August 31, 2018, Dr. Pretorius wrote a third letter at counsel’s request reporting on

the results of the MoCA screening test, which had been administered to plaintiff four times

between November 2017 and August 2018. (Tr. 785). Dr. Pretorius opined that the scores were

“quite consistent and correlate well with [plaintiff’s] performance status of mild to moderate

ongoing moderate cognitive impairment.” (Id.). Dr. Pretorius opined that plaintiff would be off

task about 50% of the time due to short-term memory loss. (Id.). Dr. Pretorius wrote: “There is

a clear relationship between loss of short-term memory and abnormal perfusion and metabolism

of the mesial temporal (also termed hippocampal) area of the brain, which was present in

[plaintiff’s] case.” (Id.). Dr. Pretorius opined that “the abnormality in the hippocampus,

particularly when present bilaterally, is the cause of [plaintiff’s] short-term memory loss”; head

trauma can cause mesial temporal abnormality; “the multiple episodes of head trauma that

plaintiff experienced” are particularly pertinent in plaintiff’s case; and repeated head trauma is

also associated with cognitive dysfunction. (Id.).




                                                 14
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 15 of 44 PAGEID #: 918




                    4. Dr. Victor Angel, D.O.

         Dr. Angel, a primary care physician in Dr. Pretorius’ office, saw plaintiff ten times to

establish primary care and prescribe and refill plaintiff’s medications. (Tr. 717-23, 726-35). Dr.

Angel listed plaintiff’s diagnoses as TBI, major depression, insomnia, hypogonadism, growth

hormone deficiency, and a disorder of the pituitary gland. (Tr. 717, 726, 727, 732).

Neurological findings included severe depression, memory loss, social phobia, and insomnia.

(Id.). Dr. Angel wrote in a letter opinion dated August 23, 2018, that he agreed with the results

of a “CNS Vital” test 7 plaintiff had completed in August 2018, which showed that plaintiff had a

“significant impairment with focus, attention and concentration.” 8 (Tr. 782). Dr. Angel opined

that “due to these impairments [plaintiff] cannot function productively in the workplace and he

would be off task ninety percent of the time.” (Id.).

                    5. Dr. William Vonderhaar, Ph.D.

         Dr. Vonderhaar evaluated plaintiff for disability purposes in August 2016. (Tr. 493-99).

Plaintiff reported that he was terminated from his job that he held for 25 years due to too many

absences, which plaintiff attributed to instances of anxiety and depression that he was wrongfully

denied time off for. (Tr. 493). Plaintiff had never been psychiatrically hospitalized and had

never seen any mental health providers, but he reported that he was prescribed antidepressants




         7
            “CNS Vital Signs (CNSVS) is a computerized neurocognitive test battery that was developed as a routine
clinical screening instrument. It is comprised of seven tests: verbal and visual memory, finger tapping, symbol digit
coding, the Stroop Test, a test of shifting attention and the continuous performance test.”
https://pubmed.ncbi.nlm.nih.gov/17014981/#:~:text=CNS%20Vital%20Signs%20(CNSVS)%20is,and%20the%20c
ontinuous%20performance%20test (last accessed March 28, 2021).

         8
             Dr. Pretorius found that plaintiff’s CNS Vital Signs test results were invalid. (Tr. 785).

                                                            15
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 16 of 44 PAGEID #: 919




and anti-anxiety medication by his primary care physician, who had diagnosed him with

depression and anxiety. (Tr. 494-96).

       On mental status examination, Dr. Vonderhaar observed that plaintiff was “very tense

and anxious.” (Tr. 496). At times he seemed irritated. He was a reliable informant and his

memory for short and long-term events therefore seemed to be adequate for most purposes of

daily living and commensurate with his average intellectual abilities. (Tr. 496). Concentration,

memory and attention seemed adequate, and there were no signs of distractibility of thought or

behavior or of any impulsivity of behavior or thought. There were no signs of any formal

thought disorder and no signs of any personality disorder or psychotic manifestations. (Tr. 496-

97).

       Dr. Vonderhaar assessed plaintiff with major depressive disorder, “recurrent with

occasional episodes of angry outbursts toward others, feelings of worthlessness and insomnia

and social isolation” and unspecified anxiety disorder. (Tr. 498-99). Dr. Vonderhaar

specifically found that plaintiff would have outbursts of both a verbal and possibly physical

nature towards close family. (Tr. 497). Plaintiff reported to Dr. Vonderhaar “that his sons are

both addicts and he has had physical altercations with them.” (Id.). Plaintiff reported he had

“repeated ‘anger outbursts’” that happened “at least several times per week” and that kept him

from socializing or leaving his house much. (Tr. 497). Dr. Vonderhaar opined that plaintiff

would have difficulty working effectively and efficiently or cooperatively with supervisors and

coworkers “unless he was involved in an activity that he felt was conducive to his capability of

working cooperatively with others.” (Tr. 498). Dr. Vonderhaar felt that a “more complete




                                                16
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 17 of 44 PAGEID #: 920




medical evaluation seems warranted” in this regard. (Id.). Dr. Vonderhaar found that plaintiff’s

“mental ability to understand and remember and follow instructions does not appear to be

negatively influenced” as he could answer all questions, he did not “demonstrate with any gross

deficits in memory or comprehension,” and “it would seem that he would be able to understand

and remember to follow simple instructions” not involving physical work activities. (Id.). Dr.

Vonderhaar opined that plaintiff’s ability to “maintain attention and concentration, persistence

and pace to perform routine tasks may, at times, be negatively influenced by depressive feelings,

thoughts and worry and concern about his current depression and anxiety related” to Dr.

Sawyer’s 2001 diagnosis, which was treated with medication prescribed by Dr. Sawyer. (Id.).

Finally, Dr. Vonderhaar opined that plaintiff’s ability to “withstand the stress and pressures

associated with day-to-day work activity can be seen as being negatively influenced due to his

medical problems, worry and concern over his uncertain medical future, and possible future

physical limitations. (Tr. 498).

               6. State agency psychologists: Kathleen Malloy, Ph.D. and Vicki Warren, Ph.D.

       Non-examining state agency psychologist Dr. Malloy reviewed the file in September

2016 and found that plaintiff had mild restrictions in his activities of daily living; moderate

difficulties in maintaining social functioning; moderate difficulties in maintaining concentration,

persistence, or pace; and no episodes of decompensation. (Tr. 127). Dr. Malloy found that

plaintiff’s ability to understand and remember detailed instructions was “[n]ot significantly

limited” because plaintiff did not demonstrate memory impairment at the one-time consultative

evaluation with Dr. Vonderhaar. (Tr. 130). Dr. Malloy assessed plaintiff as able to perform




                                                 17
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 18 of 44 PAGEID #: 921




simple and repetitive work, with limited production standards, that requires no intense focus, is

not quick-paced, and requires only superficial, brief, and infrequent contacts with coworkers and

supervisors and no contact with general public. (Tr. 130-131). She opined that plaintiff would

not respond well to close, over-the-shoulder supervision; he exhibits poor frustration tolerance;

and he can maintain in a static environment where change is infrequent and support is available

during times of change. (Tr. 131-32).

       State agency reviewing psychologist Dr. Warren reviewed the file on reconsideration in

December 2016 and found that plaintiff had mild restrictions in his activities of daily living;

moderate difficulties in maintaining social functioning; and moderate difficulties in maintaining

concentration, persistence and pace. (Tr. 142). Dr. Warren affirmed Dr. Malloy’s assessment on

reconsideration. (Tr. 145-47).

       E. Specific Errors

       On appeal, plaintiff presents three assignments of error: (1) the ALJ erred by failing to

find that several of plaintiff’s impairments were severe; (2) the ALJ erred by formulating an RFC

that was not supported by substantial evidence because it was based on a factual error or

misinterpretation of the record, i.e., the extent to which plaintiff cared for his grandchild; and (3)

the ALJ erred by failing to properly weigh the treating physicians’ opinions. (Docs. 12 and 18).

       1. Severe impairment finding at step two of the sequential evaluation process

       Plaintiff alleges that the ALJ erred at step two of the sequential evaluation process by

failing to find that several of plaintiff’s impairments are “severe” as that term is defined for

disability purposes. The regulations define a “severe” impairment or combination of




                                                  18
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 19 of 44 PAGEID #: 922




impairments as one that significantly limits the physical or mental ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). Basic work activities relate to the abilities and aptitudes

necessary to perform most jobs, such as the ability to perform physical functions and the mental

abilities to use judgment, respond to supervisors, and deal with changes in the work setting. 20

C.F.R. § 404.1521(b). An impairment is considered “severe” unless “the [claimant’s]

impairment(s) has no more than a minimal effect on his or her physical or mental ability(ies) to

perform basic work activities.” Soc. Sec. Ruling 85-28, 1985 WL 56856, at *3 (1985); Winn v.

Commr. of Soc. Sec., 615 F. App’x 315, 325 (6th Cir. 2015) (alterations in original). “The mere

diagnosis of an impairment does not indicate the severity of the condition nor the limitations, if

any, that it imposes.” Stevenson v. Astrue, No. 3:10-cv-442, 2011 WL 7561883, at *5 (S.D.

Ohio Aug. 1, 2011).

       The claimant’s burden of establishing a “severe” impairment at the second step of the

disability determination process is “de minimis.” Winn, 615 F. App’x at 325 (citing Higgs v.

Bowen, 880 F.2d 860, 862 (6th Cir. 1988)). “[A]n impairment can be considered not severe

only if it is a slight abnormality that minimally affects work ability regardless of age,

education, and experience.” Id.

        Once “an ALJ determines that one or more impairments is severe, the ALJ must consider

 limitations and restrictions imposed by all of an individual’s impairments, even those that are not

 severe.” Singleton v. Comm’r of Soc. Sec., 137 F. Supp. 3d 1028, 1033 (S.D. Ohio 2015) (quoting

 Fisk v. Astrue, 253 F. App’x 580, 583 (6th Cir. 2007) (citing Soc. Sec. Rul. 96-8p, 1996 WL

 374184, at *5 (July 2, 1996))) (internal quotation marks omitted). Where the ALJ finds at least




                                                 19
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 20 of 44 PAGEID #: 923




 one severe impairment, the ALJ’s failure to find additional “severe impairments” at step two

 may not constitute reversible error where the ALJ considers the claimant’s impairments - both

 severe and non-severe - in the remaining steps of the disability determination. Maziarz v.

 Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987); see also Fisk, 253 F.

 App’x at 583. “So long as the ALJ finds at least one severe impairment and analyzes all

 impairments in the following steps, the characterization of other impairments as severe or non-

 severe is ‘legally irrelevant.’” Deaner v. Commr. of Soc. Sec., No. 20-5113, 2020 WL 7490475,

 at *3 (6th Cir. Dec. 21, 2020) (citing Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008)).

 This rule takes into account the possibility that the ALJ “properly could consider [the] claimant’s

 [non-severe impairments] in determining whether [the] claimant retained sufficient residual

 functional capacity to allow [him] to perform substantial gainful activity.” Winn, 615 F. App’x

 at 326 (quoting Maziarz, 837 F.2d at 244).

       The ALJ found that plaintiff has three “severe” impairments - fracture of the lower limb,

affective disorder, and anxiety - that in combination “significantly interfere with the [plaintiff’s]

ability to engage in basic work activities.” (Tr. 53). The ALJ found that though there was

mention of other impairments in the record, the record did not show that these impairments were

“severe.” (Id.). Specifically, while plaintiff “alleged or was diagnosed with a disorder of the

male genital organs,” the ALJ noted that a diagnosis alone does not demonstrate that an

impairment is “severe.” (Id.). The ALJ found that “[w]hile there has been regular mention of

hypogonadism and low testosterone, the evidence does not suggest that these conditions are

functionally limiting.” (Tr. 54; see Tr. 363, 366, 369, 372, 427, 546, 565, 574, 617, 715, 736,




                                                 20
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 21 of 44 PAGEID #: 924




739, 743, 761). Plaintiff argues that the ALJ erred by failing to categorize his “hypogonadism,

testosterone insufficiency, growth hormone deficiency, disorder of the pituitary gland,

hypertension, [] traumatic brain injury with associated short term memory loss,” and “personality

disorder” as severe impairments. 9 (Doc. 12 at PAGEID 836).

         The ALJ erred by failing to find that plaintiff suffered from additional “severe”

impairments that his treating physicians diagnosed as a pituitary gland abnormality,

hypogonadism, hormone deficiencies, a TBI, and related mental health symptoms. 10 The ALJ

dismissed plaintiff’s hypogonadism and testosterone deficiency as conditions that were simply

alleged, diagnosed, or mentioned in the medical records. The ALJ did not acknowledge at step

two that throughout the period of alleged disability, plaintiff received regular treatment for these

impairments from four physicians: his primary care physician, Dr. Sawyer, two specialists whom

plaintiff was referred to: Dr. Lawley, a urologist, and Dr. Pretorius, a neuroendocrinologist; and

Dr. Angel, a primary care physician in Dr. Pretorius’ office. The ALJ also failed to acknowledge

at step two that plaintiff’s treating physicians documented, and treated plaintiff for, debilitating


         9
          Although plaintiff also alleges that the ALJ erred by failing to find his hypertension is a “severe”
impairment (Doc. 12 at PAGEID 836), plaintiff has not pointed to any evidence in the record to show that his
hypertension imposes functional limitations.

         10
             Plaintiff’s treating physicians diagnosed him with several related impairments. Dr. Sawyer diagnosed
severe chronic anxiety, chronic depression, insomnia and fatigue, low testosterone, and social phobia. (Tr. 468, 472,
476, 487, 501, 526, 587, 612). Dr. Lawley diagnosed “low testosterone due to hypogonadism, which is due to a
pituitary injury that he sustained many years ago.” (Tr. 714). Dr. Pretorius diagnosed a history of TBI; major
depressive disorder with suicidal thoughts but no plan (for which plaintiff had tried multiple antidepressants without
success); male hypogonadism for which he was receiving testosterone treatments; and short-term memory loss
shown by “Brain SPECT [scan] consistent with near normal aging superimposed on effects of prior TBI with left
temporal hypoperfusion and bilateral parieto-occipital hypoperfusion. . . .” (Tr. 616). Dr. Angel assessed a disorder
of the pituitary gland, male hypogonadism, growth hormone deficiency, TBI, short term memory loss, and insomnia.
(See e.g., Tr. 717-18, 727, 728, 780).




                                                         21
   Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 22 of 44 PAGEID #: 925




symptoms that are consistent with plaintiff’s diagnoses and that the treating physicians attributed

to plaintiff’s pituitary gland abnormality and hormone deficiencies. 11

         The treating physicians’ notes, test results, and assessments show that plaintiff’s

diagnosed conditions, including a pituitary gland abnormality, hypogonadism, hormone

deficiencies, and TBI, caused symptoms that persisted despite treatment with medication, and

which had more than a minimal impact on plaintiff’s functioning. Dr. Sawyer treated plaintiff

for hypogonadism and his mental health symptoms throughout the period of alleged disability.

Testosterone treatments improved plaintiff’s mood initially and “invigorated” him, but by July of

2016 the treatments appeared to be having no effect. (Tr. 511). Dr. Pretorius opined in May

2017 that based on plaintiff’s “low levels of the pituitary hormones,” plaintiff might have “other

pituitary abnormalities that would also compromise [his] function.” (Tr. 712). Dr. Pretorius

started plaintiff on growth hormone treatment to help improve “decreased mental function, such

as memory loss”; however, plaintiff had “little or no improvement in his memory.” (Tr. 712).

Dr. Pretorius adjusted plaintiff’s medications by adding Omnitrope, a prescription medicine that

contains human growth hormone 12, and Donepezil, a drug that “is used to treat dementia . . . in

people who have Alzheimer’s disease. . . .” 13 (Tr. 615, 617). Dr. Pretorius recommended that




         11
             Social Security Ruling 14-3P, 2014 WL 2472009 (June 2, 2104), advises that endocrine gland disorders,
including abnormalities of the pituitary gland (“the master gland” which “controls the function of [nearly] all other
endocrine glands”) and hypogonadism, with resulting hormonal imbalances, “can cause an endocrine disorder,
resulting in complications affecting various parts of the body,” including “learning problems and emotional changes
under the mental disorders listings (12.00)” in the case of male hypogonadism.

         12
              https://www.omnitrope.com/ (last accessed March 29, 2021).
         13
              https://medlineplus.gov/druginfo/meds/a697032.html (last accessed March 29, 2021).


                                                         22
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 23 of 44 PAGEID #: 926




plaintiff continue to pursue authorization for higher growth hormone therapy in the hope this

would “also help [plaintiff’s] memory.” (Tr. 618). Dr. Pretorius tied plaintiff’s hypogonadism

to “multiple TBI experiences over many years” (Tr. 615), and a SPECT brain scan disclosed

hypoperfusion, or “decreased blood flow.” 14 (Tr. 618).

       In November 2017, Dr. Pretorius diagnosed a “mild cognitive impairment,” which he

explained meant “an abnormal memory compared to normal but not so severe as to be

considered demented,” based on MoCA test results. (Tr. 712). Dr. Pretorius opined that due to

his short-term memory loss as reflected by the test results, plaintiff would not be able to

remember even simple instructions; he would have “great difficulty” learning “even relatively

simple” new procedures; and he “would forget the names of coworkers or clients involved in any

business endeavor.” (Tr. 712-13). Dr. Pretorius opined in August 2018 that this short-term

memory deficit would cause plaintiff to be off task “for much more than 15% of the time in any

task-oriented environment.” (Tr. 774). Dr. Pretorius opined in a letter dated August 31, 2018,

that multiple MoCA tests administered to plaintiff over the course of six months had yielded

scores that were “quite consistent and correlate well with the patient’s performance status of mild

to moderate cognitive impairment.” (Tr. 785). The results led Dr. Pretorius to conclude that

plaintiff would be off task around 50% of the time. (Id.). Dr. Pretorius opined that plaintiff

“consistently has difficulty with short-term memory” and that “the abnormality in the

hippocampus, particularly when present bilaterally, is the cause of [plaintiff’s] short-term

memory loss.” (Id.).




       14
            https://www.merriam-webster.com/medical/hypoperfusion.

                                                     23
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 24 of 44 PAGEID #: 927




       Thus, the medical evidence amply documents plaintiff’s pituitary gland abnormality,

hypogonadism, hormone deficiencies, and TBI. The medical evidence also thoroughly

documents the mental functional limitations that plaintiff’s treating neuroendocrinologist found

were linked to these impairments, including short-term memory loss, irregular moods, impulsive

behavior, and inability to concentrate. In finding there was no evidence of functional limitations

associated with a pituitary gland abnormality, hypogonadism, hormone deficiencies, and TBI,

the ALJ appears to have ignored the link between these impairments and plaintiff’s mental health

symptoms that was documented by plaintiff’s treating physicians. The medical evidence

discussed above shows that these impairments impose more than minimal functional limitations.

The ALJ’s finding that “the evidence does not suggest that [hypogonadism and low testosterone]

are functionally limiting” and therefore are not “severe,” and the ALJ’s failure to consider

plaintiff’s pituitary gland abnormality and TBI at step two, was error. (Tr. 54).

       The ALJ also erred by failing to find that plaintiff suffers from a “‘severe’ personality

disorder.” (Doc. 12 at PAGEID 836). Plaintiff alleges that the records and reports from Dr.

Sawyer document that he suffered from this severe impairment in addition to severe depression

and anxiety. (Id.). Dr. Sawyer diagnosed plaintiff with a social phobia and a personality

disorder, in addition to severe anxiety and depression, in July 2016. (Tr. 490). In October 2016,

Dr. Sawyer opined that plaintiff’s impairments met Listing 12.08 for Personality Disorders. (Tr.

520). Dr. Sawyer opined that plaintiff’s condition was characterized by “[d]eeply ingrained,

maladaptive patterns of behavior associated with” symptoms of “[s]eclusiveness” and

“[p]ersistent disturbances of mood or affect (depression)” which resulted in “[m]arked




                                                24
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 25 of 44 PAGEID #: 928




difficulties in maintaining social functioning” and “[m]arked difficulties in maintaining

concentration, persistence, or pace. . . .” (Tr. 520). The treatment notes show that plaintiff’s

head trauma can and has negatively impacted his personality (Tr. 511, 524); he was unable to

maintain healthy relationships with his sons (Tr. 610); and his marriage was troubled because his

wife took care of everything (Tr. 606-08). Further, Dr. Vonderhaar opined that plaintiff would

not be able to get along well with others in an amiable or congenial manner; that he would have

difficulty working effectively and efficiently with others; and that he would not be able to

withstand the stress and pressures associated with day-to-day work activities. (Tr. 498). Despite

the medical evidence documenting plaintiff’s personality disorder and the severity of his

symptoms, the ALJ did not address plaintiff’s personality disorder at step two of the sequential

evaluation process. This was error.

       Defendant argues that the ALJ nonetheless did not commit reversible error at step two

because he considered all of plaintiff’s impairments, including the impairments the ALJ found

were not “severe,” at the remaining steps of the sequential evaluation process. (Doc. 17 at

PAGEID 865-66). The Court disagrees and finds that the ALJ’s error in categorizing plaintiff’s

impairments was not harmless.

       First, the ALJ ignored medical evidence related to the impairments he found were not

“severe” at the Listing stage of the sequential evaluation process. The ALJ failed to consider Dr.

Sawyer’s opinion that plaintiff met Listing 12.08 for personality disorders at step three. (Tr.

520). The ALJ erroneously found that “[n]o treating physician has indicated that the claimant

has an impairment equivalent in severity to the criteria of any listed impairment in the Listing of




                                                 25
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 26 of 44 PAGEID #: 929




Impairments” without addressing Dr. Sawyer’s opinion. (Tr. 54). Further, as discussed in

connection with the second assignment of error, the ALJ improperly relied on evidence that

lacked sufficient context and detail to conclude that plaintiff has a stable temperament. (Tr. 55).

Thus, the ALJ’s failure to characterize plaintiff’s personality disorder as “severe” was not

harmless error.

       Further, the ALJ did not take plaintiff’s pituitary gland abnormality, hypogonadism, or

hormone deficiencies into account when formulating the RFC. The ALJ made no mention of

these conditions when evaluating plaintiff’s subjective complaints and weighing the medical

opinion evidence. (Tr. 57-60). The ALJ did not acknowledge a link that plaintiff’s treating

physicians had made between plaintiff’s pituitary gland abnormality, hypogonadism, and

hormone deficiencies and his mental health symptoms. Instead, the ALJ discounted the opinions

of plaintiff’s treating physicians related to plaintiff mental health symptoms and limitations, even

though the treating physicians diagnosed and treated the medical conditions that caused those

symptoms. (Tr. 58-60). The ALJ improperly found that plaintiff’s mental health was outside

their area of expertise. (See Tr. 58 - “[W]hile Drs. Sawyer, Pretorius, and Angel all found

debilitating deficiencies in the ability to remember, concentrate, and interact, these treating

providers are primary care physicians and endocrinologists,” not mental health specialists.). By

rejecting the treating physicians’ assessment of debilitating mental limitations on this ground, the

ALJ failed to account for “severe” impairments diagnosed by plaintiff’s treating physicians and

the resulting mental limitations these treating physicians assessed.

       The ALJ found multiple “severe” impairments, but he did not properly consider all




                                                 26
     Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 27 of 44 PAGEID #: 930




impairments he categorized as non-severe and account for the limitations from those

impairments at the later steps of the sequential evaluation process. The ALJ’s failure to find that

impairments assessed by plaintiff’s treating physicians were not “severe” impairments at step

two of the sequential evaluation process was not harmless error. Plaintiff’s first assignment of

error is sustained.

         2. The ALJ’s mischaracterization of the evidence at step four of the sequential
         evaluation process.

         Plaintiff argues as his second assignment of error that the ALJ erred at step four by

mischaracterizing, and improperly relying on, evidence related to plaintiff caring for his

grandson to discount the debilitating impact of plaintiff’s impairments. 15 The evidence in

question is a notation included in a treatment note that Dr. Sawyer prepared in November 2016.

Dr. Sawyer noted:

         [Plaintiff] knows he has an upper respiratory infection. He was taking care of the
         grandbaby. It is quite a responsibility. His wife is now going through it as well.
         It is dragging her down because of what is going on with the children. He is tired.




15
   In support of his argument, plaintiff references affidavits from his wife and his son that he submitted to the
Appeals Council for its consideration after the ALJ’s decision. (Doc. 12 at PAGEID 840). The Court cannot
consider this “new” evidence in deciding plaintiff’s appeal under sentence four of 42 U.S.C. § 405(g). See Cline v.
Commr. of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996) (citing Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th Cir.
1993)). The Court can only decide whether in light of the “new” evidence, this matter should be remanded under
sentence six of § 405(g) for further administrative proceedings. A remand under sentence six is warranted only if
plaintiff shows “that the evidence is new and material, and that there was good cause for not presenting it in the
prior proceeding.” Id. (citing Cotton, 2 F.3d at 696). Plaintiff has clarified in his reply brief that he does not seek a
remand under sentence six for consideration of this evidence that was not before the ALJ. (Doc. 18 at PAGEID
892). Therefore, the Court cannot consider the affidavits.




                                                           27
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 28 of 44 PAGEID #: 931




(Tr. 524). Plaintiff’s care of his grandchild is not mentioned elsewhere in the medical evidence,

and there was no testimony about the matter at the ALJ hearing. Yet, Dr. Sawyer’s notation

factored heavily into the ALJ’s decision.

       First, Dr. Sawyer’s notation factored into several of the ALJ’s findings at step three of the

sequential evaluation process. (Tr. 55). The ALJ found that plaintiff’s ability to care for his

grandson, and the trust in plaintiff’s mental stability that plaintiff’s son apparently showed by

placing his son in plaintiff’s care, evidenced a lack of debilitating mental limitations in three

areas of functioning. First, the ALJ found:

       [W]hile Dr. Pret[o]rius essentially found the claimant disabled based on memory
       deficits, he also stated that testing results fell in the mild deficit range (Exhibit
       12F). Also Dr. Vonderhaar observed adequate memory (Exhibit 5F). In addition,
       while the claimant reported deficiencies in the ability to follow instructions,
       considering the fact that he was able to care for his grandchild, which he
       conceded was a big responsibility, the evidence supports no more than a moderate
       functional restriction in the ability to understand or apply information.

(Id.) (emphasis added). Second, the ALJ found that:

       As for interacting with others, while the claimant alleged an inability to interact
       with others, aside from his wife, and he gets in fights with other family members,
       including his sons, the fact is, he has been married for 25 years, his sons moved
       back home in 2017, and one of them apparently trusts his temperament to be
       stable enough to leave a child in his care.

(Id.) (emphasis added). Third, the ALJ found:

       With regard to the ability to concentrate, persist or maintain pace, despite Dr.
       Angel’s finding of the need for 90% of the workday off task, the claimant has
       only moderate difficulties based on his admitted ability to care for a grandchild.
       Also, he conceded the ability to watch television and manage a savings account.

(Id.) (emphasis added). The ALJ concluded:




                                                 28
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 29 of 44 PAGEID #: 932




       From a mental perspective alone, and considering his ability to care for his
       grandchild, the overall evidence does not support more than a mild restriction in
       his ability to adapt on a day-to-day basis.

(Id.) (emphasis added).

       In addition, Dr. Sawyer’s notation factored into the ALJ’s RFC finding at step four of the

sequential evaluation process. When evaluating plaintiff’s subjective complaints, the ALJ noted

he was “struck by the fact that there are no psychiatric hospitalizations, treatment consisted only

of medication management, the claimant was able to maintain a 25 year marriage, and his son

trusted his mental status enough to permit the claimant to care for his own son.” (Tr. 58)

(emphasis added). Further, the ALJ gave the nonexamining psychologists’ assessments only

“some weight” because he found the assessments were inconsistent with evidence showing

while plaintiff “has disagreements with his adult children[,] they have moved back home and one

even trusts the claimant to care for his grandchild.” (Tr. 59) (emphasis added). The ALJ also

gave Dr. Angel’s assessment “little weight,” in part because “if the claimant’s mental

symptomatology was so significant, he would never be trusted to watch his grandson.” (Tr. 60)

(emphasis added). The ALJ concluded:

       In sum, the [] residual functional capacity assessment is supported by Dr.
       Sawyer’s findings of non-specific range of motion limitations in the lower
       extremity, the serial findings of no gait deficits, Dr. Pret[or]ius’ serial findings of
       no orthopedic abnormalities, the lack of any treatment for the leg condition other
       than ice and elevation, the clinical findings by Dr. Vonderhaar, the claimant’s
       long-term, supportive marriage, the fact that he was permitted to watch his
       grandchild, treatment limited to medication management, and the lack of
       psychotherapy or psychiatric hospitalization.

(Tr. 60) (emphasis added).




                                                 29
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 30 of 44 PAGEID #: 933




       Thus, the ALJ relied very heavily on Dr. Sawyer’s ambiguous notation that plaintiff “was

taking care of the grandbaby,” which was “quite a responsibility.” The ALJ’s repeated reliance

on Dr. Sawyer’s vague notation was error. “[T]he ALJ has an inquisitorial duty to seek

clarification on material facts.” Wright-Hines v. Comm’r of Soc. Sec., 597 F.3d 392, 396 (6th

Cir. 2010). This duty includes fully and fairly and fully developing the record “through a

conscientious probing of all the relevant facts.” Thrasher v. Comm’r of Soc. Sec., No. 1:12-cv-

151, 2013 WL 486123, at *4 (S.D. Ohio Feb. 6, 2013), report and recommendation adopted,

2013 WL 791882 (S.D. Ohio Mar. 4, 2013) (citation omitted).

         Here, the ALJ did not note any additional facts that clarify Dr. Sawyer’s notation and

show how it was relevant to the assessment of plaintiff’s mental limitations. There is no

indication in Dr. Sawyer’s treatment note regarding the age of the “grandbaby” that plaintiff was

taking care of; how long plaintiff had been taking care of the grandchild and whether it was a

short-term arrangement or a short-term situation; what responsibilities “taking care” of the

grandchild entailed; whether plaintiff shared the caregiving responsibilities with his wife; and

whether plaintiff successfully handled the responsibilities from a mental health perspective.

Further, there is no information in the record as to why plaintiff was taking care of the

grandchild, such as whether it was an emergency arrangement and no other option was available

or whether it was an arrangement that plaintiff’s son chose as the best option.

       Rather than attempt to develop the record to include any information about plaintiff’s

caregiving duties and how plaintiff’s performance of those duties reflected on his mental

functioning, the ALJ drew several unsupported inferences about plaintiff’s mental health from




                                                 30
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 31 of 44 PAGEID #: 934




Dr. Sawyer’s cryptic and isolated notation. The ALJ inferred that plaintiff’s son had options as

to who would care for his child and chose plaintiff as the caregiver because plaintiff’s son

“trusted” his father’s mental health was sufficiently sound. The ALJ inferred that plaintiff’s

son’s judgment concerning his father’s mental health was reliable. The ALJ inferred that the

mental abilities required to care for plaintiff’s grandchild were inconsistent with plaintiff’s

allegedly debilitating mental limitations. And the ALJ inferred that plaintiff successfully cared

for, and mentally coped with caring for, the grandchild. These inferences are not supported by

the record. The record shows only that plaintiff cared for his grandchild in some capacity for

some unspecified period of time, which says nothing about plaintiff’s mental functioning and

does not support a finding that plaintiff’s mental symptoms were not debilitating.

       Further, the ALJ relied on Dr. Sawyer’s notation to the exclusion of other medical

evidence that supports plaintiff’s claims of debilitating mental limitations. This evidence

includes the remainder of the November 2016 treatment note in which Dr. Sawyer noted that

plaintiff was “taking care” of his grandchild. (Tr. 524). Dr. Sawyer also noted on that date that

plaintiff was having “a hard time sleeping and concentrating”; he was “worse now”; he was on a

“downward spiral”; his concentration was “much worse”; and he was becoming “much more

secluded and a little bit irrational at times.” (Id.). Dr. Sawyer reported that plaintiff was “a little

irritable and tremulous.” (Id.). Several months earlier, in July 2016, Dr. Sawyer described

plaintiff’s mental status abnormalities as “severe anxiety and depression”; “difficulty working

with others”; “difficulty concentrating and following through on tasks”; depression and severe

anxiety due to “frustration and difficulty concentrating”; and a “very volatile personality” that




                                                  31
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 32 of 44 PAGEID #: 935




caused plaintiff to “react[] to certain environments unless medicated.” (Tr. 489). Dr. Sawyer

found that plaintiff had several “stress issues with family members that has (sic) exacerbated his

condition of anxiety and getting along with others.” (Id.). After plaintiff was referred to Dr.

Pretorius, testing disclosed a short-term memory deficit; a SPECT brain scan revealed a brain

injury that causes “the tendency to unstable mood,” which are “sudden changes” in mood “from

normal or happy to sad or angry,” accompanied by “impulsive behaviors”; and Dr. Pretorius

opined that plaintiff would be off task 15% to 50% of the workday. (Tr. 712-13, 774, 785). Dr.

Vonderhaar opined in August 2016 that plaintiff’s mental ability to relate to others was

negatively influenced by depression and social isolation and “not being able to get along well

with others in an amiable or congenial manner”; his ability to maintain attention and

concentration, persistence, and pace to perform routine tasks may at times be negatively

influenced by depression and anxiety; and he would have difficulty withstanding the stress and

pressures of day-to-day work activities. (Tr. 498). Viewed in the context of this evidence and

the record as a whole, the ALJ did not reasonably rely on Dr. Sawyer’s ambiguous notation that

plaintiff was “taking care” of his grandchild to discount the severity of plaintiff’s mental

limitations.

       Plaintiff’s second assignment of error is sustained.

       3. Weight to the treating physicians

       Plaintiff argues that the ALJ erred by not giving “controlling weight” to the opinions of

(1) Dr. Sawyer, his treating primary care physician; (2) Dr. Pretorius, his treating




                                                 32
     Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 33 of 44 PAGEID #: 936




neuroendocrinologist; and (3) Dr. Angel, his primary care physician in Dr. Pretorius’ office.

(Doc. 12 at PAGEID 845-849).

         Under the treating physician rule, “greater deference is generally given to the opinions of

treating physicians than to those of non-treating physicians. . . .” Rogers v. Comm’r of Soc. Sec.,

486 F.3d 234, 242 (6th Cir. 2007). The rationale for the rule is that treating physicians are “the

medical professionals most able to provide a detailed, longitudinal picture of [a claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical findings alone.” Id. A treating source’s medical opinion

must be given “controlling weight” if it is (1) “well-supported by medically acceptable clinical

and laboratory diagnostic techniques,” and (2) “not inconsistent with the other substantial

evidence in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2); see also Gayheart v. Comm’r of

Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

         If a treating source’s medical opinion is not entitled to controlling weight, the ALJ must

apply the regulatory factors set out in § 404.1527(c)(2)-(6) in determining what weight to give

the opinion. Gayheart, 710 F.3d at 376; Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th

Cir. 2009) (“Treating source medical opinions [that are not accorded controlling weight] are still

entitled to deference and must be weighed using all of the factors provided in” 20 C.F.R. §

404.1527(c)) (quoting SSR 96-2p, 1996 WL 374188, at *4) 16. These factors include the length



16
   SSR 96-2p was rescinded effective March 27, 2017, when the Social Security Administration published final
rules that revised the rules and regulations applicable to the evaluation of medical evidence for claims filed on or
after that date. Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 FR 5844-01, 2017 WL
168819, at *5844-45, 5869, 5880. Since plaintiff’s claim was filed in 2016, SSR 96-2p applies to this case. See
Shields v. Comm’r of Soc. Sec., 732 F. App’x 430, 437 n.9 (6th Cir. 2018).


                                                          33
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 34 of 44 PAGEID #: 937




of the treatment relationship and the frequency of examination, the nature and extent of the

treatment relationship, supportability of the opinion, consistency of the opinion with the record

as a whole, and the specialization of the treating source. Wilson, 378 F.3d at 544. See also

Blakley, 581 F.3d at 408. The ALJ must “give good reasons” in his written decision for the

weight given to a treating source’s medical opinion. 20 C.F.R. § 404.1527(c)(2). The ALJ’s

reasons must be supported by the evidence in the case record and must be sufficiently specific to

make clear to any subsequent reviewers the weight the ALJ gave to the treating source’s medical

opinion and the reasons for that weight. Gayheart, 710 F.3d at 376 (citing SSR 96-2p, 1996 WL

374188, at *5). This requirement serves a two-fold purpose: (1) it helps a claimant to understand

the disposition of his case, especially “where a claimant knows that his physician has deemed

him disabled,” and (2) it “permits meaningful review of the ALJ’s application of the [treating-

source] rule.” Wilson, 378 F.3d at 544.

       Dr. Sawyer treated plaintiff from 2001 through 2017 for depression, anxiety, insomnia,

and social phobia, “with worsening [symptoms]” in the five years preceding July 2016. (Tr. 472,

487). The ALJ noted that Dr. Sawyer diagnosed plaintiff with severe depression and anxiety,

and he “reported that [plaintiff’s] conditions were also consistent with borderline personality

disorder.” (Tr. 57). The ALJ also noted that according to Dr. Sawyer, plaintiff has not been able

to obtain successful employment since 2001; in July 2016, Dr. Sawyer diagnosed plaintiff with

severe anxiety, social phobia, and depression with personality disorder and opined that plaintiff

could not work with others due to his social phobia and personality disorder (Tr. 486-90); and in




                                                34
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 35 of 44 PAGEID #: 938




October 2016, Dr. Sawyer opined that plaintiff had marked limitations in social functioning and

maintaining concentration, persistence, and pace (Tr. 786-93; see also Tr. 513-20). 17 (Tr. 58).

        The ALJ gave “little weight” to Dr. Sawyer’s mental health opinions. (Tr. 58). The ALJ

found his opinions were “not supported by the overall record” because first, they were not

consistent with the findings of the consultative and nonexamining psychologists. (Tr. 58-59).

The ALJ found that whereas plaintiff’s “primary care physician prescribed Xanax and repeatedly

noted [plaintiff’s] subjectively reported symptomatology [Tr. 505-11, 524-25, 588-612],” Dr.

Vonderhaar and the state agency reviewing psychologists found “no support for marked

functional restrictions.” (Id.). Second, plaintiff had “no psychiatric presentations to the

emergency room or hospitalizations.” (Tr. 59). Third, the ALJ found that Dr. Sawyer’s opinions

were internally inconsistent because he “repeatedly noted that [plaintiff’s] conditions persisted

back to 2001, but since the alleged onset, he released [plaintiff] to return to work on three

separate occasions.” (Id.).

        The ALJ’s decision to give Dr. Sawyer’s medical opinions less than “controlling weight”

is not substantially supported. Although Dr. Sawyer had treated plaintiff for over 15 years, the

ALJ relied on one alleged inconsistency in Dr. Sawyer’s extensive records - three releases he

signed for plaintiff to return to work - to find that Dr. Sawyer’s opinions were not “well-

supported by medically acceptable clinical and laboratory diagnostic techniques.” (Tr. 59).

These work releases are not sufficient, standing alone, to demonstrate that Dr. Sawyer’s opinions

were inconsistent with his findings. Two of the work releases the ALJ apparently referenced are



        17
          This is the only mention the ALJ makes of Dr. Sawyer’s opinion that plaintiff met the Listing for three
mental impairments.

                                                        35
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 36 of 44 PAGEID #: 939




dated December 2004 and June 2011, respectively, and therefore predate the alleged disability

onset date of July 27, 2011. (Tr. 448, 457). The third work release is dated October 29, 2012,

which is slightly more than one year after plaintiff last worked. (Tr. 448). Dr. Sawyer reported

in July 2016 that plaintiff had experienced anxiety and depression during the preceding 15 years,

but his conditions had worsened during the past five years after plaintiff was fired from his job in

July 2011. (Tr. 487). It is not clear why the ALJ found the October 2012 work release to be

inconsistent with Dr. Sawyer’s medical opinions in light of that finding. Further, to the extent

the work release from October 2012 is inconsistent with Dr. Sawyer’s medical opinions, the ALJ

did not point to any other evidence, and particularly any “clinical or laboratory evidence[,] that

contradicts [Dr. Sawyer’s] analysis” and opinions of debilitating mental limitations. See Shields,

732 F. App’x at 439 (finding error where the ALJ pointed to no clinical or laboratory evidence

that contradicts the treating doctor’s analysis.). Thus, the ALJ erred by finding the first prong of

the “controlling weight” standard, 20 C.F.R. § 404.1527(c)(2), was not met.

       Further, the ALJ did not cite any specific objective evidence to show that Dr. Sawyer’s

opinions were “inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2). The ALJ indicated that unspecified “clinical findings” made by Dr.

Vonderhaar do not support the restrictions Dr. Sawyer assessed, and the nonexamining

psychologists reached different conclusions than Dr. Sawyer based on their review of the record.

(Tr. 58-59). But the ALJ “neither identifie[d] the ‘objective clinical findings’ at issue nor

discusse[d] their inconsistency with [the treating physician’s] opinion.” See Shields, 732 F.

App’x at 439. “[I]t is not enough to dismiss a treating physician’s opinion as ‘incompatible’




                                                 36
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 37 of 44 PAGEID #: 940




with other evidence of record; there must be some effort to identify the specific discrepancies

and to explain why it is the treating physician’s conclusion that gets the short end of the stick.”

Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010). The “conflicting

substantial evidence [that is purportedly inconsistent with the treating physician’s opinion] must

consist of more than the medical opinions of the nontreating and nonexamining doctors.”

Gayheart, 710 F.3d at 377. As the Sixth Circuit explained in Gayheart:

        Otherwise the treating-physician rule would have no practical force because the
        treating source’s opinion would have controlling weight only when the other
        sources agreed with that opinion. Such a rule would turn on its head the
        regulation’s presumption of giving greater weight to treating sources because the
        weight of such sources would hinge on their consistency with nontreating,
        nonexamining sources.

Id. Nor did the ALJ consider whether Dr. Sawyer’s findings and opinions were consistent with

those of plaintiff’s other treating providers and their clinical findings and test results. The ALJ

failed to provide an explanation regarding his controlling weight analysis of Dr. Sawyer’s

opinions, which “‘hinders a meaningful review of whether the ALJ properly applied the treating-

physician rule. . . . ’” McGeorge v. Comm’r of Soc. Sec., 309 F. Supp. 3d 514, 519 (S.D. Ohio

2018) (citing Gayheart, 710 F.3d at 377) (citations omitted).

        The only implicit justification the ALJ provided for not giving controlling weight to Dr.

Sawyer’s findings is Dr. Sawyer’s area of practice, which is primary care. This was not a proper

factor to consider at the controlling weight stage of the analysis, but instead it is a factor

“properly applied only after the ALJ has determined that a treating-source opinion will not be

given controlling weight.” Id. at 520 (quoting Gayheart, 710 F.3d at 376). Primary care

physicians “identify and treat the majority of Americans’ psychiatric disorders” and are therefore



                                                  37
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 38 of 44 PAGEID #: 941




able to provide opinions on mental impairments. Id. (quoting Sprague v. Bowen, 812 F.2d 1226,

1232 (9th Cir. 1987) (internal quotation marks omitted)). Thus, the ALJ erred by declining to

give Dr. Sawyer’s opinions on plaintiff’s mental status controlling weight on the ground Dr.

Sawyer is not a psychiatrist or psychologist. Id. (citing Wert v. Comm’r of Soc. Sec., 166 F.

Supp. 3d 935, 946 (S.D. Ohio 2016); Byrd v. Comm’r of Soc. Sec., No. 3:14-cv-242, 2015 WL

4540575, at *5 (S.D. Ohio May 29, 2015); King v. Comm’r of Soc. Sec., No. 3:14-cv–351, 2016

WL 1729550, at *6 (S.D. Ohio Mar. 28, 2016)).

       Even assuming Dr. Sawyer’s opinions were entitled to less than controlling weight, the

ALJ erred by failing to give “good reasons” for the “little weight” he afforded Dr. Sawyer’s

opinions. (See Tr. 58). The ALJ did not properly consider the length of the treatment

relationship, the frequency of plaintiff’s examinations, and the nature and extent of the treatment

relationship. See Wilson, 378 F.3d at 544. See also Wert, 166 F. Supp. 3d at 946 (finding the

ALJ erred by failing to consider “the considerable length of the treatment relationship,” a factor

that weighs “in favor of according [the treating physician’s] opinion deferential, if not

controlling, weight,” and by not considering how the treating physician “could provide the

‘detailed, longitudinal picture of [plaintiff’s] medical impairment[,]’ as contemplated by the

regulations.”). The ALJ did not consider that Dr. Sawyer had seen plaintiff on a regular basis

over the course of approximately 15 years; instead, the ALJ implicitly and improperly rejected

Dr. Sawyer’s opinion because he is not a psychologist. The ALJ did not explain why Dr.

Sawyer’s opinions should be discounted on this ground given his extensive treatment

relationship with plaintiff and the consistent care and treatment he provided for plaintiff’s mental




                                                 38
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 39 of 44 PAGEID #: 942




impairments. See McGeorge, 309 F. Supp. 3d at 519. Further, for the reasons discussed supra,

the ALJ did not give “good reasons” for finding Dr. Sawyer’s opinions were not supported by his

own clinical and other findings and were not consistent with the record as a whole. The ALJ

discounted Dr. Sawyer’s opinions because plaintiff had not presented to the emergency room or

been hospitalized for his mental impairments, but the ALJ did not consider that Dr. Sawyer had

consistently treated plaintiff with several different medications, plaintiff had been referred to two

specialists for treatment, and the treating neuroendocrinologist had also provided extensive

treatment, performed testing, and made findings that supported Dr. Sawyer’s opinions.

       Thus, the ALJ did not give “good reasons” that are substantially supported by the

evidence for declining to give “controlling weight” to the opinions of plaintiff’s treating

physician, Dr. Sawyer, and for giving his opinions only “little weight.”

       The ALJ also gave “little weight” to treating specialist Dr. Pretorius’ opinions that:

plaintiff would find it difficult, if not impossible, to pursue gainful employment because plaintiff

would not be able to remember even simple instructions, he would have “great difficulty”

learning new procedures, and he would forget the names of co-workers and clients (Tr. 712-13);

plaintiff would likely miss 2 or more days of work each month and would be off task more than

15% of the work day (Tr. 774); and plaintiff would be off task approximately 50% of the work

day due to short-term memory loss (Tr. 785). (Tr. 59). The ALJ found that though Dr.

Pretorius’ findings were “purportedly based on objective testing,” they were entitled to “little

weight” because (1) Dr. Pretorius is an “endocrinologist and not a mental health specialist”; (2)

plaintiff does not have a history of mental health treatment except for “conservative medication




                                                 39
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 40 of 44 PAGEID #: 943




management prescribed by a primary care physician,” with no emergency room visits or

hospitalizations; (3) Dr. Vonderhaar found “adequate memory,” and Dr. Pretorius concluded

testing disclosed only “mild deficits” (Tr. 712-13); (4) Dr. Pretorius concluded plaintiff’s

memory deficits were likely caused by a “history of concussions,” but an MRI he ordered was

“unremarkable” and his recommendation that further testing be performed suggested he was not

confident in his conclusions; (5) Dr. Pretorius concluded that plaintiff would be unable to get

along with others based on plaintiff’s report that he was fired for this reason, but the record

suggests plaintiff was fired for missing too many days of work; and (6) Dr. Pretorius initially

found plaintiff would be off task 15% of the time but later increased the percentage to 50% of the

time, even though nothing suggested plaintiff’s symptoms had worsened. (Tr. 59-60).

       The ALJ did not give good reasons for declining to give Dr. Pretorius’ opinions

controlling weight. First, the ALJ did not point to substantial clinical or laboratory evidence that

contradicts Dr. Pretorius’ findings. The ALJ noted an alleged discrepancy in Dr. Pretorius’

findings as to the percentage of time plaintiff would be off task due to his cognitive or memory

impairment. (Tr. 60; see Tr. 774, 785). Dr. Pretorius noted a “significant short-term memory

deficit” in a letter date-stamped August 1, 2018, and he opined that plaintiff would be “‘off task’

for more than 15% of the time.” (Tr. 774) (emphasis added). In a letter dated August 31, 2018,

Dr. Pretorius opined that plaintiff had a “mild to moderate cognitive impairment” and would be

off task “about 50% of the time.” (Tr. 785). Dr. Pretorius provided these assessments one

month apart, and it appears that plaintiff was administered an additional MoCA test in the




                                                 40
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 41 of 44 PAGEID #: 944




interim. (Tr. 774, 785). Thus, the ALJ did not reasonably rely on a discrepancy in the

percentages to discount Dr. Pretorius’ opinion.

       The ALJ dismissed Dr. Pretorius’ findings as to plaintiff’s memory deficits based on (1)

testing that showed only “mild deficits” (Tr. 712-13), and (2) “unremarkable” MRI results and

Dr. Pretorius’ recommendation for further testing. (Tr. 60). In both instances, the ALJ

impermissibly “interpret[ed] raw medical data in functional terms” to show inconsistencies that

are not supported by the medical evidence. See Isaacs v. Astrue, No. 1:08-cv-00828, 2009 WL

3672060, at *10 (S.D. Ohio Nov. 4, 2009) (citation and internal quotation marks omitted). Dr.

Pretorius defined a “mild” cognitive deficit as “meaning an abnormal memory compared to

normal but not so severe as to be considered demented.” (Tr. 712). After considerable

additional testing, Dr. Pretorius opined that plaintiff’s scores were “quite consistent” with a

“mild to moderate cognitive impairment.” (Tr. 785). Dr. Pretorius opined how plaintiff’s

cognitive impairments would impact his mental functioning. The ALJ did not point to any

evidence in the record that contradicted Dr. Pretorius’ interpretation of the test data. The ALJ

relied only on Dr. Vonderhaar’s finding that plaintiff had “adequate memory,” which Dr.

Vonderhaar made after examining plaintiff one time, to discount Dr. Pretorius’ assessment of the

test results and plaintiff’s memory impairment. (Tr. 60). However, the ALJ did not explain why

the opinion of the one-time examining psychologist regarding plaintiff’s memory deficits was

more reliable than the opinions of plaintiff’s neuroendocrinologist, who performed repeated

testing over an extended time period.




                                                  41
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 42 of 44 PAGEID #: 945




       The ALJ also impermissibly relied on “unremarkable” MRI results to discount Dr.

Pretorius’ opinions as to the causes of plaintiff’s memory deficits. (Tr. 60). Dr. Pretorius opined

that a pituitary adenoma was “[p]ossible but not seen on MRI Nov[.] 2017.” (Tr. 716). He

diagnosed plaintiff with a disorder of the pituitary gland “[l]ikely secondary to TBI including

hypogonadism.” (Id.). Dr. Pretorius later opined that while the MRI “was normal and showed

no pituitary adenoma, it is more likely that the abnormal pituitary function has another cause” in

plaintiff’s case. (Tr. 773). Contrary to the ALJ’s interpretation of the evidence, Dr. Pretorius

did not opine that the MRI results ruled out a history of prior concussions or head trauma, or that

a normal MRI called into question any of his conclusions as to the cause of plaintiff’s memory

impairment. By apparently discounting Dr. Pretorius’ opinion for these reasons based on the

normal MRI, the ALJ erroneously substituted his interpretation of the MRI results for Dr.

Pretorius’ medical judgment.

       Additionally, the ALJ did not explain how Dr. Pretorius’ findings are inconsistent with

the overall record. The ALJ did not consider whether the debilitating mental limitations Dr.

Pretorius assessed were consistent with the limitations found by Dr. Sawyer, plaintiff’s long-time

primary care physician, and Dr. Angel, the primary care physician in Dr. Pretorius’ office.

Although each of these physicians found debilitating mental limitations, the ALJ focused on Dr.

Pretorius’ lack of specialization in the mental health field and rejected his findings because they

were inconsistent with unspecified findings made by nontreating mental health specialists of

record. For the reasons discussed above, this was improper. See McGeorge, 309 F. Supp. 3d at

520; Gayheart, 710 F.3d at 377.




                                                 42
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 43 of 44 PAGEID #: 946




       Assuming, arguendo, that the ALJ was entitled to give Dr. Pretorius’ opinion less than

“controlling weight,” the ALJ did not give “good reasons” for affording his opinion “little

weight.” The ALJ did not consider the length of the treatment relationship and the frequency of

examination, the nature and extent of plaintiff’s treatment relationship with Dr. Pretorius, the

consistency of Dr. Pretorius’ opinion with the record as a whole, and the fact that plaintiff was

referred to Dr. Pretorius for treatment of conditions that are within Dr. Pretorius’ area of

specialization. Wilson, 378 F.3d at 544; 20 C.F.R. § 404.1527(c)(2). Dr. Pretorius saw plaintiff

on a regular basis, he administered and interpreted cognitive function tests, and he analyzed brain

scan results. The ALJ failed to take these factors into account. His decision to give Dr.

Pretorius’ medical opinions “little weight” is not substantially supported.

       Finally, plaintiff contends the ALJ erred when he gave “little weight” to the opinion of

treating physician Dr. Angel that based on the results of a CNS Vital Signs test, plaintiff would

have “a significant impairment with focus, attention, and concentration deficits, and would be off

task 90% of a work period [Tr. 779-82].” Plaintiff alleges that the ALJ’s consideration of Dr.

Angel’s opinion “was legally insufficient.” (Doc. 12 at PAGEID 847). Plaintiff fails to explain

specifically how the ALJ erred in his consideration of Dr. Angel’s opinion. Plaintiff also fails to

acknowledge that Dr. Pretorius reported that the CNS Vital Signs test results were invalid. (Tr.

785). The Court finds no error in the ALJ’s weighing of Dr. Angel’s opinion.

III. This matter will be reversed and remanded for further proceedings

       If the ALJ failed to apply the correct legal standards or his factual conclusions are not

supported by substantial evidence, the Court must decide whether to remand the case for




                                                 43
  Case: 1:19-cv-01033-KLL Doc #: 19 Filed: 03/31/21 Page: 44 of 44 PAGEID #: 947




rehearing or to reverse and order an award of benefits. Under sentence four of 42 U.S.C. §

405(g), the Court has authority to affirm, modify, or reverse the Commissioner’s decision “with

or without remanding the cause for rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991).

Remand is appropriate if the Commissioner applied an erroneous principle of law, failed to

consider certain evidence, failed to consider the combined effect of impairments, or failed to

make a credibility finding. Faucher v. Secretary of H.H.S., 17 F.3d 171, 176 (6th Cir. 1994).

Remand for payment of benefits is warranted only “where proof of the disability is

overwhelming or where the proof of disability is strong and evidence to the contrary is lacking.”

Id.

       This matter will be reversed and remanded pursuant to sentence four of § 405(g) for

further proceedings consistent with this Order. All essential factual issues have not been

resolved in this matter, nor does the current record adequately establish plaintiff’s entitlement to

benefits as of his alleged onset date. See Faucher, 17 F.3d at 176. On remand, the ALJ should

elicit further medical and vocational evidence as warranted; reevaluate the evidence and

reconsider his “severe” impairment finding at step two; and reweigh the medical opinion

evidence.

                            IT IS THEREFORE ORDERED THAT:

       The decision of the Commissioner is REVERSED and REMANDED for further

proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).


         3/31/2021
Date: _________________________                        __________________________________
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge



                                                 44
